Citation Nr: 0107957	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from August 1991 to October 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In the November 1999 rating decision the RO granted service 
connection for seborrheic dermatitis with an evaluation of 
zero percent effective October 21, 1999.  In the same rating 
decision, the RO also granted service connection for the 
following: left ear hearing loss, with an evaluation of zero 
percent effective October 21, 1999; epidermal cyst of the 
right chest with an evaluation of zero percent effective 
October 21, 1999; discogenic degenerative disease with 
subligamentous disc extrusion at L5-S1 with right L4-5 spinal 
recessed stenosis with an evaluation of 10 percent effective 
October 21, 1999; status post right bunionectomy and hallux 
valgus repair with an evaluation of 10 percent effective 
October 21, 1999; and hallux valgus of the left foot with an 
evaluation of zero percent effective October 21, 1999.  In 
the November 1999 rating decision, the RO denied service 
connection for right ear hearing loss and for paroxysmal 
supraventricular tachycardia.

The veteran filed a notice of disagreement regarding the RO's 
initial assignment of a zero percent rating for seborrheic 
dermatitis and hallux valgus of the left foot.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201, 20.302 (2000).  The RO subsequently provided the 
veteran a statement of the case as to seborrheic dermatitis 
but not for the hallux valgus.  

In a January 2000 rating decision, the RO increased the 
evaluation of hallux valgus, left foot to 10 percent 
disabling effective October 21, 1999.  But see AB v. Brown, 6 
Vet. App. 35, 38 (1993) (a rating decision issued subsequent 
to a notice of disagreement which grants less than the 
maximum available rating does not "abrogate the pending 
appeal."); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2000), 
"[i]f further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  Therefore, if a claim has been placed in appellate 
status by the filing of a notice of disagreement, the Board 
must remand the claim to the RO for preparation of a 
statement of the case as to that claim.  See VAOPGCPREC 16-
92, 57 Fed. Reg. 49747 (1992).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

There is currently no medical evidence as to the severity of 
the veteran's seborrheic dermatitis for the period since the 
effective date of the grant of service connection.  The 
veteran's only VA examination took place prior to his 
separation from service.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist under 38 
U.S.C.A. § 5107(b) (West 1991).  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  Consistent with the above, the RO 
should arrange for examination of the veteran's skin disorder 
during a flare-up and also ensure that all pertinent medical 
evidence is associated with the claims file. 

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to identify the names and 
addresses of any medical care providers, 
private or VA, who treated him for skin 
problems since service.  After securing 
any necessary release, the RO should 
obtain these records for association with 
the claims file.  The RO should advise the 
veteran of any records it is unsuccessful 
in obtaining.

2.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.

3. The RO should schedule the veteran for 
VA 
examination coincident with a flare-up in 
his skin disorder.  The examiner should 
review the claims file including this 
remand, before completing the examination 
report.  The examiner is requested to 
address the presence or absence of 
exfoliation, exudation, itching, lesions, 
ulcers, and disfigurement, as well as the 
severity of such manifestations if found 
on the examination.  The examiner should 
also address whether there are any 
systemic manifestations of the skin 
disease.

4  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the matters on appeal.  If any benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  An appropriate period of time 
should be allowed for response. 

The RO should also issue a statement of 
the case, containing all applicable laws 
and regulations, on the issue of 
entitlement to service connection for 
hallux valgus of the left foot.  The 
veteran should be advised of the time 
period in which to perfect his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

The RO is advised that where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

